     Case 3:19-cv-02402-L Document 1 Filed 10/10/19   Page 1 of 22 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



UNITED STATES OF AMERICA

v.                                        NO.

$8,000.53 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 3329;
$9,999.94 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 9588;
$9,110.01 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 0550;
$8,815.00 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 6039;
$7,213.69 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 0809;
$23,944.99 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5957;
$21,677.88 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 1390;
$9,172.20 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5270;
$7,012.58 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 0629;
$8,150.00 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5872;
$16,000.05 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 8725;
Complaint for Forfeiture - Page 1 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19   Page 2 of 22 PageID 2


$24,511.93 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 1251;
$8,573.43 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 2931;
$118,649.75 IN FUNDS SEIZED
FROM JPMORGAN CHASE
ACCOUNT ENDING IN 0650;
$8,910.00 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 8965;
$8,909.99 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 2723;
$9,899.99 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 0100;
$13,929.46 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 6933;
$7,972.78 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 4284;
$76,321.63 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 7565;
$88.00 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5813;
$193.17 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 1189;
$4,764.36 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 9265
$3,990.01 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5969;
$4,559.93 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 9381;

Complaint for Forfeiture - Page 2 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19           Page 3 of 22 PageID 3


$4,777.64 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 3778;
$1,349.52 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5821;
$807.44 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 2183;
$1,340.04 IN FUNDS SEIZED FROM
JPMORGAN CHASE ACCOUNT
ENDING IN 5339;
ALL FUNDS IN NORTHWESTERN
MUTUAL, PDIA POLICY ENDING
IN 6827, FBO SHERRY WOODLEE
(approximate value $500,000.00);
ALL FUNDS IN NORTHWESTERN
MUTUAL, PDIA POLICY ENDING
IN 6851, FBO VINSON WOODLEE
(approximate value $500,000.00);
2019 MERCEDES-BENZ GLS 550
(VIN 4JGDF7DE2KB186559)
REAL PROPERTY LOCATED AT 36
GRANADILLA, BOERNE, TEXAS
REAL PROPERTY LOCATED AT
2102 WRIGHT STREET, AUSTIN,
TEXAS
REAL PROPERTY LOCATED AT
7222 BELLA BLUFF, SAN
ANTONIO, TEXAS
            Defendants In Rem.

                                COMPLAINT FOR FORFEITURE

        Plaintiff, United States of America, by its undersigned attorneys, Erin Nealy Cox,

United States Attorney for the Northern District of Texas, and Chad E. Meacham,

Assistant United States Attorney, brings this complaint and alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:



Complaint for Forfeiture - Page 3 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19                Page 4 of 22 PageID 4


                                   NATURE OF THE ACTION

        1.      This is an action to forfeit property to the United States pursuant to 18

U.S.C. § 981(a)(1)(A) and (a)(1)(C).

                                   THE DEFENDANTS IN REM

        2.        The defendant property consists of the following property, which was seized on

 or about June 10, 2019:

        a.      $8,000.53 in funds seized from JPMorgan Chase account in the name of
                Angelina Management Group, LLC ending in 3329;

        b.      $9,999.94 in funds seized from JPMorgan Chase account in the name of
                August Legacy Business Solutions, LLC ending in 9588;

        c.      $9,110.01 in funds seized from JPMorgan Chase account in the name of
                Austin Group Management, LLC ending in 0550;

        d.      $8,815.00 in funds seized from JPMorgan Chase account in the name of
                Bastrop FHC Management, LLC ending in 6039;

        e.      $7,213.69 in funds seized from JPMorgan Chase account in the name of
                Blue Heron Business Solutions, LLC ending in 0809;

        f.      $23,944.99 in funds seized from JPMorgan Chase account in the name of
                Genisys Healthcare Partners, LLC ending in 5957;

        g.      $21,677.88 in funds seized from JPMorgan Chase account in the name of
                Haydon D. Woodlee or Sherry L. Woodlee ending in 1390;

        h.      $9,172.20 in funds seized from JPMorgan Chase account in the name of
                Hexamed Business Solutions, LLC ending in 5270;

        i.      $7,012.58 in funds seized from JPMorgan Chase account in the name of
                Houston LIH Management, LLC ending in 0629;

        j.      $8,150.00 in funds seized from JPMorgan Chase account in the name of
                Houston PAA Management, LLC ending in 5872;


Complaint for Forfeiture - Page 4 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19         Page 5 of 22 PageID 5


        k.      $16,000.05 in funds seized from JPMorgan Chase account in the name of
                Idealign Business Solutions, LLC ending in 8725;

        l.      $24,511.93 in funds seized from JPMorgan Chase account in the name of
                Jandon Enterprises, LLC ending in 1251;

        m.      $8,573.43 in funds seized from JPMorgan Chase account in the name of
                Jandon Medical Staffing, LLC ending in 2931;

        n.      $118,649.75 in funds seized from JPMorgan Chase account in the name of
                Med Left, LLC ending in 0650;

        o.      $8,910.00 in funds seized from JPMorgan Chase account in the name of
                North Harris Group Management, LLC ending in 8965;

        p.      $8,909.99 in funds seized from JPMorgan Chase account in the name of
                Plano DIM Management, LLC ending in 2723;

        q.      $9,899.99 in funds seized from JPMorgan Chase account in the name of
                Texas EHM Management, LLC ending in 0100;

        r.      $13,929.46 in funds seized from JPMorgan Chase account in the name of
                Trinity Champion Healthcare Partners, LLC ending in 6933;

        s.      $7,972.78 in funds seized from JPMorgan Chase account in the name of
                Trinity Living Trust ending in 4284;

        t.      $76,321.63 in funds seized from JPMorgan Chase account in the name of
                Janson Woodlee ending in 7565;

        u.      $88.00 in funds seized from JPMorgan Chase account in the name of
                Dayne Healthcare Enterprises, LLC ending in 5813;

        v.      $193.17 in funds seized from JPMorgan Chase account in the name of
                Houston XXXI Management, LLC ending in 1189;

        w.      $4,764.36 in funds seized from JPMorgan Chase account in the name of
                Sherry L. Woodlee or Vinson Woodlee ending in 9265;

        x.      $3,990.01 in funds seized from JPMorgan Chase account in the name of
                Merit Integrity Healthcare Partners, LLC ending in 5969;



Complaint for Forfeiture - Page 5 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19            Page 6 of 22 PageID 6


        y.      $4,559.93 in funds seized from JPMorgan Chase account in the name of
                Baytown Group Management, LLC ending in 9381;

        z.      $4,777.64 in funds seized from JPMorgan Chase account in the name of
                Riva Reserve Healthcare Partners, LLC ending in 3778;

        aa.     $1,349.52 in funds seized from JPMorgan Chase account in the name of
                Southern Cross Healthcare Partners, LLC in ending in 5821;

        bb.     $807.44 in funds seized from JPMorgan Chase account in the name of
                Agent Starling Enterprises, LLC ending in 2183;

        cc.     $1,340.04 in funds seized from JPMorgan Chase account in the name of
                South Harris Group Management, LLC ending in 5339;

        dd.     All funds in Northwestern Mutual policy ending in 6827, fbo Sherry
                Woodlee (approximate value $500,000.00);

        ee.     All funds in Northwestern Mutual policy ending in 6851, fbo Vinson
                Woodlee (approximate value $500,000.00);

        ff.     2019 Mercedes-Benz GLS 550 (VIN 4JGDF7DE2KB186559);

        gg.     Real property located at 36 Granadilla, Boerne, Texas, legally described as
                the real property located at Lot 50, Block A, Cordillera Ranch, Unit 106A,
                a subdivision in Kendall County, Texas, according to the plat recorded in
                Volume 5, page(s) 131-134, map and/or plat records of Kendall County,
                Texas;

        hh.     Real property located at 2102 Wright Street, Austin, Texas, legally
                described as the real property located at Lot 5A, of amended plat of Lot 5
                and 6 Knox Wright Subdivision, a subdivision in Travis County, Texas,
                according to the plat thereof recorded in Document Number 201600292, of
                the Official Public Records of Travis County, Texas; and

        ii.     Real property located at 7222 Bella Bluff, San Antonio, Texas, legally
                described as the real property located at Lot 1, Block 22, New City Block
                18333, Creta Bella, Unit 4A-7B 1 Enclave, in the City of San Antonio,
                Bexar County, Texas, according to the play thereof recorded in Volume
                9669, Page 58, Deed and Play Records, Bexar County Texas.




Complaint for Forfeiture - Page 6 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19              Page 7 of 22 PageID 7


                                  JURISDICTION AND VENUE

         3.       The court has subject matter jurisdiction over this action based on 28

U.S.C. §§ 1345 and 1355(a), since this is a forfeiture action commenced by the United

States of America.

         4.       The court has in rem jurisdiction over the defendant property under 28

U.S.C § 1355(b).

         5.       Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because

acts or omissions giving to rise to forfeiture occurred in this district.

                         LOCATION OF DEFENDANT PROPERTY

         6.       The defendant property was seized by the Federal Bureau of Investigation

(FBI) in the Northern and Western Districts of Texas. The defendant property is now

being held:

         a.       The property described in paragraph 2(a) – (cc) is being held in the seized

asset deposit fund account at the Federal Reserve Bank for the Northern District of

Texas;

         b.       The property described in paragraph 2(dd) and (ee) has been “frozen” by

Northwestern Mutual in lieu of liquidating the accounts.

         c.       The vehicle described in paragraph 2(ff) is currently being stored with the

U. S. Marshals in the Western District of Texas.

         7.       The defendant property described as real property in paragraphs 2(gg) –

(ii) has not been seized. In lieu of seizure, the government, as provided in 18 U.S.C. §

985, will:
Complaint for Forfeiture - Page 7 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19              Page 8 of 22 PageID 8


        a.        Post notice of this action and a copy of this Complaint on the defendant

real property; and

        b.        Serve notice of this action and a copy of this Complaint on each title

owner and any other person or entity who may claim an interest in the defendant real

property; and

        c.        Record a Notice of Lis Pendens against the defendant real property.

                          NOTICE AND POTENTIAL CLAIMANTS

        8.      The names and last known addresses of those individuals or entities

reasonably appearing to the government at this time to be potential claimants to the

defendant property are:

             Vinson Woodlee
             c/o Tom Melsheimer, Grant Schmidt, and Scott Thomas
             Winston & Strawn LLP
             2121 N. Pearl Street, Suite 900
             Dallas, Texas 75201

             Sherry Woodlee
             c/o Tom Melsheimer, Grant Schmidt, and Scott Thomas
             Winston & Strawn LLP
             2121 N. Pearl Street, Suite 900
             Dallas, Texas 75201

             Janson Woodlee
             c/o Tom Melsheimer, Grant Schmidt, and Scott Thomas
             Winston & Strawn LLP
             2121 N. Pearl Street, Suite 900
             Dallas, Texas 75201
             c/o David Finn
             2828 North Harwood Street, Suite 1950
             Dallas, Texas 75201




Complaint for Forfeiture - Page 8 of 22
     Case 3:19-cv-02402-L Document 1 Filed 10/10/19             Page 9 of 22 PageID 9


              Haydon Woodlee
              c/o Tom Melsheimer, Grant Schmidt, and Scott Thomas
              Winston & Strawn LLP
              2121 N. Pearl Street, Suite 900
              Dallas, Texas 75201

              Med Left, LLC
              c/o Tom Melsheimer, Grant Schmidt, and Scott Thomas
              Winston & Strawn LLP
              2121 N. Pearl Street, Suite 900
              Dallas, Texas 75201


        9.       Notice of this complaint will be provided to the above-listed individuals

and entity through their attorneys.

                                    BASIS FOR FORFEITURE

                                          Next Health

        10.       Next Health is defined herein as an “umbrella” business entity that

maintained a hierarchical structure of corporations and other entities that owned and

controlled numerous other entities including pharmacies and laboratories that

operated in the health care industry. Next Health previously operated, among other

names, as Business Partners in Health and later as Critical Healthcare Management.

For the purposes of this Forfeiture Complaint, references to Next Health include all of

these entities as well as all of their associated business entities. This includes Next

Health’s Class G pharmacies and their related “parent” company Pharma Holdings

US (PHUS). Next Health began operations in about 2012 and was operating under

the “umbrella” name of Critical Healthcare Management when federal search

warrants were executed at its offices in July of 2018.

Complaint for Forfeiture - Page 9 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19            Page 10 of 22 PageID 10


        11.       Next Health was principally controlled by Andrew Hillman and

Semyon Narosov. Through various entities, Hillman and Narosov owned a majority

of Next Health at one time but their ownership interest decreased after they were

indicted for participating in a health care kickback conspiracy in the Forrest Park

Medical Center case. Regardless of their actual ownership interest or official

positions within Next Health, Hillman and Narosov continued to control and direct

the activities of Next Health until their arrest and incarceration in July 2018. Hillman

and Narosov have pleaded guilty in Cause No. 3:18-CR-475 for money laundering

related to healthcare fraud proceeds.

        12.       Focusing on Next Health’s pharmacy operations, at its most simplistic

level, the fraudulent business model identified the most profitable prescriptions (i.e.

lowest available wholesale cost with highest available reimbursement rates from

private and government insurance providers). These prescriptions included

compounding pain and scar creams, etc., which generated high co-pays for many

beneficiaries. Many beneficiaries refused or were unable to pay the required co-pays.

In order to continue filling the highly profitable prescriptions, Next Health created

and executed several fraudulent co-pay schemes to make it appear to insurance

companies that Next Health was collecting co-pays from patients as required for

reimbursement by the insurance providers.

        13.       Next Health pharmacies billed private and government health care

benefit programs approximately $720,886,416.27 from 2012 through 2018. Not a


Complaint for Forfeiture - Page 10 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19              Page 11 of 22 PageID 11


single prescription would have been filled if it had not been initially prescribed by a

medical doctor (referred to herein as “doctor” or “physician”).

                                      Payments to physicians

        14.       Doctors, marketers, pharmacists, and healthcare executives understand

that pharmacies cannot legally pay a kickback to a prescribing doctor in return for the

doctor writing prescriptions fillable at that pharmacy.

                           Illegal investment in Class G Pharmacies

        15.       To conceal the illegal practice of paying doctors for their prescriptions,

Next Health had doctors make a nominal investment in a Class G pharmacy. For

example, a doctor would invest $250 for a 1% ownership interest in a Class G

Pharmacy. To create the appearance of legitimacy, Next Health “modeled” their

Class G pharmacy investment scheme on the safe-harbor investment practices for

doctors under the Federal Anti-Kickback statute (AKS). Next Health’s Class G

pharmacy investment scheme did not meet the requirements of the safe harbor

provisions. For example, the “investment” was only open to prescription writing

doctors. Further, doctors who did not write a sufficient number of prescriptions had

their ownership reduced or were divested all together.

        16.       Next Health provided monthly reports to the doctors which made plain

that the profits in the invested pharmacies were driven directly by prescriptions

written by the invested doctors. In practice, each invested doctor got a return-on-

investment for each prescription written by that doctor, and on each prescription


Complaint for Forfeiture - Page 11 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19             Page 12 of 22 PageID 12


written by the other invested doctors. The Class G pharmacies normally split net

profits 60% for Next Health and 40% for the invested doctors.

                              Illegal kickbacks through marketers

        17.       Not all physicians who wrote prescriptions for the Next Health

pharmacies were investors in the Class G’s. Many physicians received kickbacks

from marketers in return for prescriptions filled by Next Health pharmacies.

        18.       These illegal kickbacks to doctors in many instances were made under

alleged management services organizations (MSOs). In the context of Next Health’s

illegal pharmacy scheme, the MSOs acted as cover for payments to doctors in return

for prescriptions to be filled at Next Health pharmacies.

        19.       The prescriptions were submitted to Next Health pharmacies through

electronic wire communications including the use of facsimile machines. The filled

prescriptions were then usually shipped by United States mail or interstate

commercial carriers to the patient. Next Health used various means of electronic

communication to bill government and private pay insurance providers and then

distributed the funds generated by the scheme to invested physicians and marketers.

                                Vinson Woodlee/Med Left, LLC.

        20.       Vinson Woodlee and his company, Med Left, LLC, acted as marketer

for Next Health. Woodlee also operated a number of MSO entities which he used to

pay doctors kickbacks as described above. “Med Left” when used in this complaint

means Med Left, LLC and approximately 73 other MSOs that were owned and


Complaint for Forfeiture - Page 12 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19            Page 13 of 22 PageID 13


operated by Woodlee or Woodlee family members (also referred to sometimes as the

Med Left entities).

        21.       Pursuant to his agreement with Next Health, Woodlee was generally

paid 50% of net profits on commercial pay prescriptions written by “his” doctors and

filled at Next Health pharmacies. Woodlee then made payments to physicians,

sometimes described as “commissions.” Woodlee was initially paid for “Federal

health care program” referrals in violation of the AKS through fictitious W-2 wages

paid to one or more family members who did not actually work for PHUS or any

other Next Health entity. Later in time, Next Health ceased the fictitious employee

wages for family members and increased Woodlee’s share of the profit on commercial

business to greater than 50% to reward Woodlee for the federal referrals.

        22.       From January 2012 to October 2018, Next Health, primarily through

the PHUS bank accounts, paid the Med Left entities approximately $60,600,000.00 in

proceeds from the above described scheme. These funds were deposited primarily

into JPMorgan Chase bank accounts ending in 6050 and 3939.

        23.       Woodlee or others then further distributed these proceeds as follows

(all amounts are approximate):

        a.        $6.6 million was paid directly to approximately 61 physicians,

sometimes through other entity accounts created by the physician to further disguise

the proceeds.

        b.        $28.4 million was transferred directly to sub-marketers working with

Woodlee and Med Left.
Complaint for Forfeiture - Page 13 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19              Page 14 of 22 PageID 14


        c.        $22.7 million was transferred to 73 MSO/shell corporations. Of the 73

shell corporations, the top 46 were analyzed in detail and that analysis shows further

payments of $10.3 million to 145 physicians or groups of physicians:

                  i.     $2.2 million was further transferred from the shell corporations

to sub-marketers;

                  ii.    $8.8 million was transferred to Woodlee personal accounts and

used to purchase items including residences, vehicles, and other investments; and

        d.        $9.9 million was used for other expenses or went to other unknown or

non-pertinent entities.

        24.       In summary, from the over $60 million that Woodlee/Med Left

received from Next Health, approximately $16.8 million was paid directly to 189

physicians or physician groups and $30.6 million was paid to sub-marketers that

likely further sub-divided those funds and paid a portion of them to physicians for

prescriptions written by them that had been filled at Next Health pharmacies.

         Grounds supporting forfeiture of specific Defendant In Rem properties

        25.       On or about June 10, 2019, the FBI seized funds from the following

accounts:

        a.        $8,000.53 in funds seized from JPMorgan Chase account ending in
                  3329;

        b.        $9,999.94 in funds seized from JPMorgan Chase account ending in
                  9588;

        c.        $9,110.01 in funds seized from JPMorgan Chase account ending in
                  0550;

Complaint for Forfeiture - Page 14 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19          Page 15 of 22 PageID 15


        d.        $8,815.00 in funds seized from JPMorgan Chase account ending in
                  6039;

        e.        $7,213.69 in funds seized from JPMorgan Chase account ending in
                  0809;

        f.        $23,944.99 in funds seized from JPMorgan Chase account ending in
                  5957;

        g.        $21,677.88 in funds seized from JPMorgan Chase account ending in
                  1390;

        h.        $9,172.20 in funds seized from JPMorgan Chase account ending in
                  5270;

        i.        $7,012.58 in funds seized from JPMorgan Chase account ending in
                  0629;

        j.        $8,150.00 in funds seized from JPMorgan Chase account ending in
                  5872;

        k.        $16,000.05 in funds seized from JPMorgan Chase account ending in
                  8725;

        l.        $24,511.93 in funds seized from JPMorgan Chase account ending in
                  1251;

        m.        $8,573.43 in funds seized from JPMorgan Chase account ending in
                  2931;

        n.        $118,649.75 in funds seized from JPMorgan Chase account ending in
                  0650;

        o.        $8,910.00 in funds seized from JPMorgan Chase account ending in
                  8965;

        p.        $8,909.99 in funds seized from JPMorgan Chase account ending in
                  2723;

        q.        $9,899.99 in funds seized from JPMorgan Chase account ending in
                  0100;



Complaint for Forfeiture - Page 15 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19           Page 16 of 22 PageID 16


        r.        $13,929.46 in funds seized from JPMorgan Chase account ending in
                  6933;

        s.        $7,972.78 in funds seized from JPMorgan Chase account ending in
                  4284;

        t.        $76,321.63 in funds seized from JPMorgan Chase account ending in
                  7565;

        u.        $88.00 in funds seized from JPMorgan Chase account ending in 5813;

        v.        $193.17 in funds seized from JPMorgan Chase account ending in
                  1189;

        w.        $4,764.36 in funds seized from JPMorgan Chase account ending in
                  9265;

        x.        $3,990.01 in funds seized from JPMorgan Chase account ending in
                  5969;

        y.        $4,559.93 in funds seized from JPMorgan Chase account ending in
                  9381;

        z.        $4,777.64 in funds seized from JPMorgan Chase account ending in
                  3778

        aa.       $1,349.52 in funds seized from JPMorgan Chase account ending in
                  5821;

        bb.       0$807.44 in funds seized from JPMorgan Chase account ending in
                  2183; and

        cc.       $1,340.04 in funds seized from JPMorgan Chase account ending in
                  5339.

        26.       The funds seized from the JPMorgan Chase bank accounts are subject

to forfeiture to the United States because the funds were proceeds derived from or

traceable to the following violation(s) of federal criminal law and conspiracy to

commit same:

Complaint for Forfeiture - Page 16 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19             Page 17 of 22 PageID 17


                  a. mail wire fraud in violation of 18 U.S.C. §§ 1341, 1346 and 1349;

                  b. wire fraud in violation of 18 U.S.C. §§ 1343, 1346 and 1349;

                  c. healthcare fraud in violation of 18 U.S.C. §§ 1347 and 1349;

                  d. travel act in violation of 18 U.S.C. § 1952 predicated on two

                      independent Texas state bribery offenses - Texas Commercial

                      Bribery in violation of Texas Penal Code § 32.43 and the Texas

                      Anti-Patient Solicitation Act in violation of Texas Occupations

                      Code § 102.001;

                  e. the laundering of monetary instruments in violation of 18 U.S.C. §

                      1956 and 1957; and/or

                  f. illegal remuneration (AKS) – 42 U.S.C. § 1320a-7b(b).

        27.       The funds seized from the JPMorgan Chase bank accounts are subject

to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A), as property

involved in a transaction or attempted transaction in violation of 18 U.S.C. §§ 1956

and/or 1957.

        28.       The funds seized from the JPMorgan Chase bank accounts are subject

to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C), as property

which constitutes or is derived from proceeds traceable to an offense constituting

“specified unlawful activity” as defined in 18 U.S.C. § 1956(c)(7).

        29.       On or about June 10, 2019, the following accounts were frozen by

Northwestern Mutual:


Complaint for Forfeiture - Page 17 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19             Page 18 of 22 PageID 18


        dd.       All funds in Northwestern Mutual policy ending in 6827, fbo Sherry
                  Woodlee (approximate value $500,000.00);

        ee.       All funds in Northwestern Mutual policy ending in 6851, fbo Vinson
                  Woodlee (approximate value $500,000.00);

        30.       The funds maintained by Northwestern Mutual are subject to forfeiture to

the United States because the funds were proceeds derived from or traceable to the

following violation(s) of federal criminal law and/or conspiracy to commit same:

                  a. mail wire fraud in violation of 18 U.S.C. §§ 1341, 1346 and 1349;

                  b. wire fraud in violation of 18 U.S.C. §§ 1343, 1346 and 1349;

                  c. healthcare fraud in violation of 18 U.S.C. §§ 1347 and 1349;

                  d. travel act in violation of 18 U.S.C. § 1952 predicated on two

                      independent Texas state bribery offenses - Texas Commercial

                      Bribery in violation of Texas Penal Code § 32.43 and the Texas

                      Anti-Patient Solicitation Act in violation of Texas Occupations

                      Code § 102.001;

                  e. the laundering of monetary instruments in violation of 18 U.S.C. §

                      1956 and 1957; and/or

                  f. illegal remuneration (AKS) – 42 U.S.C. § 1320a-7b(b).

        31.       The funds maintained by Northwestern Mutual are subject to forfeiture to

the United States pursuant to 18 U.S.C. § 981(a)(1)(A), as property involved in a

transaction or attempted transaction in violation of 18 U.S.C. §§ 1956 and/or 1957.

         32.      The funds maintained by Northwestern Mutual bank accounts are subject

to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C), as property which
Complaint for Forfeiture - Page 18 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19               Page 19 of 22 PageID 19


constitutes or is derived from proceeds traceable to an offense constituting “specified

unlawful activity” as defined in 18 U.S.C. § 1956(c)(7).

        33.       On or about June 10, 2019, the FBI seized a 2019 Mercedes-Benz GLS

550 (VIN 4JGDF7DE2KB186559) - Defendant Property (ff).

        34.       This vehicle is subject to forfeiture to the United States because it

represents the proceeds derived from or traceable to the following violation(s) of federal

criminal law and/or conspiracy to commit same:

                  a. mail wire fraud in violation of 18 U.S.C. §§ 1341, 1346 and 1349;

                  b. wire fraud in violation of 18 U.S.C. §§ 1343, 1346 and 1349;

                  c. healthcare fraud in violation of 18 U.S.C. §§ 1347 and 1349;

                  d. travel act in violation of 18 U.S.C. § 1952 predicated on two

                      independent Texas state bribery offenses - Texas Commercial

                      Bribery in violation of Texas Penal Code § 32.43 and the Texas

                      Anti-Patient Solicitation Act in violation of Texas Occupations

                      Code § 102.001;

                  e. the laundering of monetary instruments in violation of 18 U.S.C. §

                      1956 and 1957; and/or

                  f. illegal remuneration (AKS) – 42 U.S.C. § 1320a-7b(b).

        35.       This vehicle is subject to forfeiture to the United States pursuant to 18

U.S.C. § 981(a)(1)(A), as property involved in a transaction or attempted transaction in

violation of 18 U.S.C. §§ 1956 and/or 1957.


Complaint for Forfeiture - Page 19 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19               Page 20 of 22 PageID 20


         36.      This vehicle is subject to forfeiture is subject to forfeiture to the United

States pursuant to 18 U.S.C. § 981(a)(1)(C), as property which constitutes or is derived

from proceeds traceable to an offense constituting “specified unlawful activity” as

defined in 18 U.S.C. § 1956(c)(7).

        37.       The following have not been seized but notice of lis pendens will be

filed against the following real property defendants immediately after the filing of this

civil asset forfeiture action:

        gg.       Real property located at 36 Granadilla, Boerne, Texas;

        hh.       Real property located at 2102 Wright Street, Austin, Texas; and

        ii.       Real property located at 7222 Bella Bluff, San Antonio, Texas.

        38.     These parcels of real property are subject to forfeiture to the United States

because they represent the proceeds derived from or traceable to the following

violation(s) of federal criminal law and/or conspiracy to commit same:

                  a. mail wire fraud in violation of 18 U.S.C. §§ 1341, 1346 and 1349;

                  b. wire fraud in violation of 18 U.S.C. §§ 1343, 1346 and 1349;

                  c. healthcare fraud in violation of 18 U.S.C. §§ 1347 and 1349;

                  d. Travel Act in violation of 18 U.S.C. § 1952 predicated on two

                      independent Texas state bribery offenses - Texas Commercial

                      Bribery in violation of Texas Penal Code § 32.43 and the Texas

                      Anti-Patient Solicitation Act in violation of Texas Occupations

                      Code § 102.001;


Complaint for Forfeiture - Page 20 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19             Page 21 of 22 PageID 21


                  e. the laundering of monetary instruments in violation of 18 U.S.C. §

                      1956 and 1957; and/or

                  f. illegal remuneration (AKS) – 42 U.S.C. § 1320a-7b(b).

        39.     These parcels of real property are subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(A), as property involved in a transaction or attempted

transaction in violation of 18 U.S.C. §§ 1956 and/or 1957.

        40.     These parcels of real property are subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(C), as property which constitutes or is derived from

proceeds traceable to an offense constituting “specified unlawful activity” as defined in

18 U.S.C. § 1956(c)(7).

                                           RELIEF SOUGHT

        Therefore, the United States requests the following:

        A.        Notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the defendant property, including by posting by the

United States Marshal or his designee in accordance with 18 U.S.C. § 985(c)(1)(B), and

by publication on the official government internet site www.forfeiture.gov for at least 30

consecutive days in accordance with Supplemental Rule G(4)(a).

         B.       All persons having any interest in or right to the defendant property be

 advised to timely file a verified claim identifying such interest or right in this court as

 required by Rule G(5)(a) and 18 U.S.C. § 983(a)(4)(A) and to file an answer to this

 Verified Complaint for Forfeiture or motion under Federal Rule of Civil Procedure 12

 in the manner required by the provisions of Rule G(5)(b) of the Supplemental Rules and
Complaint for Forfeiture - Page 21 of 22
    Case 3:19-cv-02402-L Document 1 Filed 10/10/19               Page 22 of 22 PageID 22


 18 U.S.C. § 983(a)(4)(B). Any person filing a verified claim of interest or right and/or

 an answer shall serve a copy of same on the undersigned Assistant United States

 Attorney;

        C.        That the court, after all proceedings are had on this complaint for

forfeiture, declare the defendant property forfeited to the United States according to law;

        D.        That the court grant the United States any further relief, at law or in

equity, to which it may show itself justly entitled.

                                             Respectfully submitted,
                                             ERIN NEALY COX
                                             UNITED STATES ATTORNEY


                                             s/ Chad E. Meacham
                                             Chad E. Meacham
                                             Assistant United States Attorney
                                             Texas State Bar No. 00784584
                                             Andrew O. Wirmani
                                             Assistant United States Attorney
                                             Texas Bar No. 24052287
                                             Dimitri N. Rocha
                                             Assistant United States Attorney
                                             Florida State Bar No. 693332
                                             1100 Commerce Street, Third Floor
                                             Dallas, Texas 75242-1699
                                             Tel: 214-659-8600 (telephone)
                                             Email: chad.meacham@usdoj.gov
                                             Email: Andrew.Wirmani@usdoj.gov
                                             Email: Dimitri.Rocha@usdoj.gov




Complaint for Forfeiture - Page 22 of 22
